Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
During Examiner Initiated Interview held on 5/21/21 with Applicant representative, Attorney for Applicant, Tanmay Dharmadhikari, Registration Number L0938, communicated authorization for the following Examiner’s amendment.   See also attachment to interview summary.




In the claims:

	In claim 15 at line 8 before the word “computing”		
Insert –a first instruction for--	
In claim 15 at line 11 before the word “computing”		
Insert –a second instruction for--	
In claim 15 at line 11 after the word “operand”	
	Delete “by executing” and	
Insert –, the second instruction being--	
In claim 15 at line 11 after the word “instruction”	
	Delete “on” and	
Insert –using--	
In claim 15 at line 18 after the phrase “representation z;”	
	Delete “and” 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Applicant claims systems and methods wherein the system as in claim 8 comprises a processor and a floating point unit communicatively coupled to the processor.  The floating point unit comprises an estimator module circuit that performs a method for fast exponential calculation using only two fully-pipelined instructions. The method comprises computing an intermediate value y' by multiplying an input operand that is received in floating point representation with a predetermined constant value; and computing an exponential result for the input operand by concurrently converting the intermediate value y' to an integer representation z represented by v most significant bits (MSB), and w least significant bits (LSB); determining exponent bits of the exponential result based on the v MSB from the integer representation z; and determining mantissa bits of the exponential result according to a piecewise linear mapping function using a predetermined number of segments based on the w LSB from the integer representation z.
The primary reason for indication of allowable subject matter is the limitations wherein the method for fast exponential calculation uses only two fully-pipelined instructions and wherein the steps of converting the intermediate value y' to an integer representation z represented by v most significant bits (MSB), and w least significant bits (LSB); determining exponent bits of the exponential result based on the v MSB from the integer representation z; and determining mantissa bits of the exponential result according to a piecewise linear mapping function using a predetermined number of 

Mangnall is the closest prior art found.  Mangnall discloses an execution unit configured to generate an exponential of an operand (abstract).  Mangnall further discloses the claimed invention as in the claim mappings of the no-final office action dated 02/02/21.  Mangnall does not explicitly disclose a linear piecewise mapping function, instead describing a Taylor series mapping ([0076]).  Mangnall further is silent with respect to using only two fully-pipelined instructions wherein a first instruction computes an intermediate value y’ by multiplying an input operand that is received in floating point representation with a predetermined constant value, and where a second instruction concurrently converts the intermediate value y' to an integer representation z represented by v most significant bits (MSB), and w least significant bits (LSB); determines exponent bits of the exponential result based on the v MSB from the integer representation z; and determines mantissa bits of the exponential result according to a piecewise linear mapping function using a predetermined number of segments based on the w LSB from the integer representation z.
Pillai discloses a deep neural network architecture using piecewise linear approximation to calculate an exponent (table 6).  Pilai further discloses circuitry that performs the piecewise exponent approximations in segments (figure 7).   Pilai is silent, however, with respect to using only two fully-pipelined instructions wherein a first instruction computes an intermediate value y’ by multiplying an input operand that is received in floating point representation with a predetermined constant value, and 
Fossum discloses a floating point unit configured to compute an exponential function and return an exponential result (Fig 3, fig 4 [0021]).  Fossum is silent, however, with respect to using only two fully-pipelined instructions wherein a first instruction computes an intermediate value y’ by multiplying an input operand that is received in floating point representation with a predetermined constant value, and where a second instruction concurrently converts the intermediate value y' to an integer representation z represented by v most significant bits (MSB), and w least significant bits (LSB); determines exponent bits of the exponential result based on the v MSB from the integer representation z; and determines mantissa bits of the exponential result according to a piecewise linear mapping function using a predetermined number of segments based on the w LSB from the integer representation z.
US 7912883 B2 Hussain (hereinafter “Hussain”) discloses various embodiments of exponent processing systems and methods using various instructions in an instruction set (Abstract, fig 2-6, Algorithm 1-3).  Hussain further discloses separating a floating point input number into an integer and a fractional component, use of the integer component to determine a portion of the result and the segments of the fractional component to determine another portion of the result using lookup tables (fig 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /EMILY E LAROCQUE/      Examiner, Art Unit 2182